Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 1 of 7 Pageid#: 240




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION


   UNITED STATES OF AMERICA                                  CASE NO. 3:21-cr-2-4
           v.
                                                             MEMORANDUM OPINION
   FRANCISCO ROCHA URIBE,

                                                             JUDGE NORMAN K. MOON
                         Defendant.



        Defendant Francisco Rocha Uribe asks this Court to review the detention order issued by

 Magistrate Judge Joel C. Hoppe on February 10, 2021. See Dkts. 59, 66. Through counsel,

 Defendant asks to be released, pending his trial, on any conditions this Court deems appropriate.

 For the reasons discussed below, the Court finds that detention is proper and that the 18 U.S.C. §

 3142(g) factors weigh in favor of detention. Accordingly, the Court will deny Defendant’s motion

 for revocation of the detention order.

                                  I.      FACTUAL BACKGROUND

        In 2016, local drug task forces, in the Waynesboro, Virginia region, first identified

 Defendant as a potential large-scale methamphetamine dealer. Law enforcement arranged three

 separate controlled purchases of methamphetamine from the Defendant, totaling 6.12 ounces

 (173.5 grams). After law enforcement confronted Defendant about the controlled purchases, he

 agreed to cooperate. As a result, Defendant was not charged with the 2016 controlled purchases.

        In late August 2020, law enforcement learned that Defendant was, again, distributing

 methamphetamine. The Waynesboro Police Department and the Department of Homeland

 Security executed a search warrant at Defendant’s residence, finding approximately two ounces



                                                 1
Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 2 of 7 Pageid#: 241




 of methamphetamine. Following the search, Defendant again agreed to cooperate with law

 enforcement.

        Defendant told agents that he had two sources of supply in Harrisonburg and

 Charlottesville. He also admitted that in the three months before the August 2020 search, he

 purchased methamphetamine in half-pound (226.8 grams) quantities from his suppliers on at least

 four separate occasions. Defendant would resell the drugs in 1/4 or 1/8 ounce quantities.

 Cooperating individuals corroborated Defendant’s admissions. In exchange for further assistance,

 law enforcement again chose not to arrest Defendant.

        Approximately one month later, in October, law enforcement learned that Defendant lent

 money to known drug traffickers—allowing those dealers to purchase methamphetamine. In

 December, law enforcement discovered that Defendant continued to distribute methamphetamine.

 Consequently, law enforcement executed a search warrant at Defendant’s house. Officers found

 one gram of methamphetamine, used syringes, and a glass smoking device. Defendant then told

 law enforcement that he had resumed selling drugs around the end of October. He admitted to

 purchasing at least two pounds (907.2 grams) of methamphetamine in November and selling one

 and a half pounds (680.4 grams) of it before officers conducted the December search.

        In January 2021, a grand jury charged Defendant with one count of conspiracy to distribute

 and possession with intent to distribute 500 grams or more of methamphetamine in violation of

 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). Dkt. 22.

        At the detention hearing, the Magistrate Judge found that no condition or set of conditions

 would reasonably assure the safety of the community if Defendant was released. Dkt. 59.

 Defendant now asks the Court to revoke the detention order, Dkt. 66, which the Government

 opposes, Dkt. 68.




                                                  2
Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 3 of 7 Pageid#: 242




                                        II.    LEGAL STANDARD

        A trial court reviews a magistrate judge’s decision on detention de novo, and may revoke

 an order of pretrial detention under 18 U.S.C. §3145. See United States v. Putillion, No.

 2:18-cr-00186, 2018 WL 5784066, *2 (S.D.W. Va. Nov. 5, 2018) (citing United States v. Koenig,

 912 F.2d 1190, 1193 (9th Cir. 1990)); United States v. Clark, 865 F.2d 1433, 1436 (4th Cir. 1989).

 Where there is probable cause to believe that the defendant committed a drug-trafficking offense

 under 21 U.S.C. § 841, there is a presumption that “no condition or combination of conditions will

 reasonably assure the appearance of the person as required and the safety of any other person and

 the community.” 18 U.S.C. § 3142(e). That “presumption is not erased when a defendant proffers

 evidence to rebut it; rather the presumption remains in the case as an evidentiary finding militating

 against release, to be weighed along with other evidence relevant to factors listed in § 3142(g).”

 United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (internal quotations and citation

 omitted).

        In resolving an appeal of an order of detention, the Court must consider the factors

 identified by the Bail Reform Act, 18 U.S.C. § 3142(g): “(1) the nature and circumstances of the

 offense charged . . . . ; (2) the weight of the evidence against the person; (3) the history and

 characteristics of the person . . . .; [and] (4) the nature and seriousness of the danger to any person

 or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g). Should the

 Court determine that the defendant is a flight risk or danger to the community, based on the §

 3142(g) factors, the Court may then detain a defendant without bail.




                                                   3
Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 4 of 7 Pageid#: 243




                                           III.    DISCUSSION

         Defendant is charged with one count of conspiracy to distribute and possession with intent

 to distribute 500 grams or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

 (b)(1)(A). Dkt. 22. Such an offense is subject to the rebuttable presumption that Defendant should

 be detained; a fact not disputed by the parties. See 18 U.S.C. § 3142(e)(3). The Government is not

 contending that he is a flight risk. Thus, the only issue before the Court is whether Defendant has

 put forward enough evidence to rebut the presumption that there are no conditions which would

 reasonably assure the safety of the community.

        Defendant argues that the § 3142(g) factors show that he can be safely released—primarily

 because he has no criminal history or history of violence. Defendant also contends that detention

 is unwarranted because he has strong ties to the community, is gainfully employed, and cares for

 his two young daughters. Should he be released pending trial, Defendant has agreed to move in

 with his parents, who also live in Waynesboro and who are currently looking after his daughters.

        The Court first considers the “nature and circumstances of the offense” in question,

 including whether the offense involves “a controlled substance.” § 3142(g)(1). Defendant was

 charged with violating 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), a serious offense involving a

 Schedule I controlled substance. See United States v. Caro, 597 F.3d 608, 624 (4th Cir.2010)

 (“[I]llegal drugs have long and justifiably been associated with violence.”). The seriousness of this

 charge is further evidenced by the fact that, if convicted, Defendant faces a minimum term of

 imprisonment of at least ten years. The circumstances surrounding the offense are also troubling.

 Evidence shows that Defendant distributed large amounts of methamphetamine on at least two

 different occasions. And after promising his full cooperation with law enforcement, Defendant

 continued to distribute methamphetamine, buy methamphetamine, and lend money to known drug

 traffickers. Thus, the Court finds that this factor weighs in favor of detention.


                                                   4
Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 5 of 7 Pageid#: 244




         “The weight of the evidence against the [Defendant]” is the next factor the Court

 considers. § 3142(g)(2). Here, the weight of the evidence against the Defendant is strong. First, in

 2016, law enforcement arranged three separate controlled purchases of methamphetamine from

 the Defendant, totaling 6.12 ounces (173.5 grams). Then, in 2020, law enforcement executed two

 search warrants at Defendant’s residence, one in August and one in December. Both searches

 found methamphetamine at the residence. Following the August search, Defendant admitted to

 law enforcement that in the three months before the search, he had purchased methamphetamine

 in half-pound (226.8 grams) quantities on at least four separate occasions. He told officers that he

 would resell the drugs in 1/4 or 1/8 ounce quantities. Other cooperating individuals corroborated

 Defendant’s statements. After the December search, Defendant admitted that he had purchased at

 least two pounds (907.2 grams) of methamphetamine in November and sold one and a half pounds

 (680.4 grams) of the drugs prior to the December search. Thus, the weight of the evidence against

 the Defendant is strong and weighs in favor of detention.

        Next, the Court takes into account the “history and characteristics” of the Defendant. §

 3142(g)(3).1 Defendant is a divorced 29-year-old Mexican national with a Mexican passport. He

 has not traveled outside the United States since entering the country in 1999. Defendant is divorced

 with two children, a 7-year-old and a 9-year-old. Both children reside with Defendant but are

 currently staying with Defendant’s parents. Defendant’s parents live in a two-bedroom townhome

 where a total of seven individuals reside. Defendant dropped out of school after the ninth grade,




                1
                 A defendant’s history and characteristics includes such factors as the “person’s
        character, physical and mental condition, family ties, employment, financial resources,
        length of residence in the community, community ties, past conduct, history relating to
        drug or alcohol abuse, criminal history, and record concerning appearance at court
        proceedings.” § 3142(g)(3)(A).


                                                  5
Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 6 of 7 Pageid#: 245




 but has remained gainfully employed by his stepfather’s landscaping/snow removal business since

 2011.

         Although Defendant does not have a significant criminal history, during the last five years,

 he has been significantly involved in drug distribution. In addition to buying and selling large

 quantities of methamphetamine, Defendant has repeatedly shown a disregard for the law.

 Defendant agreed to cooperate with law enforcement multiple times. Yet, Defendant broke each

 promise and continued to buy and sell methamphetamine in an unauthorized manner. It is not

 enough to cooperate with law enforcement if that cooperation and trust is broken. Thus,

 Defendant’s history and characteristics also weigh in favor of detention.

         The final factor the Court looks at is the “nature and seriousness of the danger to any person

 or the community that would be posed by the [Defendant’s] release.” § 3142(g)(4). Law

 enforcement purchased methamphetamine from Defendant during three controlled buys in 2016,

 but, in exchange for his cooperation, law enforcement did not pursue charges. Then, in August

 2020, law enforcement found that Defendant continued to purchase and distribute significant

 amounts of methamphetamine. But law enforcement did not bring charges because Defendant,

 again, agreed to cooperate. Soon thereafter, officers discovered that Defendant was back to

 distributing drugs and that he was also lending money to other dealers—permitting those

 traffickers to purchase more methamphetamine. In addition, there is evidence that Defendant sold

 firearms to other drug traffickers. Defendant’s course of behavior, specifically his duplicitous

 conduct toward law enforcement, is concerning. If he is let out, evidence would indicate that there

 is a high probability that he would, in some way, involve himself in the distribution of

 methamphetamine and be a danger to the public. Thus, the final factor weighs in favor of detention.




                                                   6
Case 3:21-cr-00002-NKM-JCH Document 81 Filed 03/25/21 Page 7 of 7 Pageid#: 246




        Defendant has not rebutted the presumption of detainment against him and each of the §

 3142(g) factors weigh against his release. Accordingly, the Court finds that there is no condition

 or set of conditions that will reasonably assure the safety of the community.



                                          IV.    CONCLUSION

        For these reasons, the Court will deny Defendant’s Motion for Revocation of Detention

 Order. Dkt. 66. An appropriate Order will issue.

        The Clerk of the Court is hereby directed to send a copy of this Memorandum Opinion and

 the accompanying Order to the parties.



        ENTERED this _25th__ day of March, 2021.




                                                 7
